UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ee en i i xX
: liev4179 (DLC)
SECURITIES & EXCHANGE COMMISSION,
ORDER
Plaintiff,
ye . to
v 7 | USDC SDNY
. wy ARE Ra
ALPINE SECURITIES CORPORATION, DOCUMENT
: || ELECTRONICALLY FILED
Defendant. : OC 4:
x DATE FILED: 1 [zifg

 

 

DENISE COTE, District Judge:

On November 21, 2019, the Court of Appeals granted the
application of Alpine Securities Corp. (“Alpine”) for a stay of
the judgment pending appeal and remanded this case pursuant to

United States v. Jacobson, 15 F.3d 19 {2d Cir. 1994), for

 

consideration of appropriate conditions to the stay. It is
hereby

ORDERED that, by Friday, November 22 at 12:00 p.m., Alpine
shall provide this Court with two (2) courtesy copies of all
papers submitted to the Court of Appeals in connection with its
application for a stay of the judgment.

It IS FURTHER ORDERED that, by Saturday, November 23 at
12:00 p.m., Alpine shali file a memorandum and any supporting
papers describing appropriate conditions to the stay to ensure
that its assets will not be dissipated during the pendency of

the appeal while allowing it to remain in operation. Alpine

 
shall provide this Court with two (2) courtesy copies of these
papers by Monday, November 25 at 9:00 a.m.

TT IS FURTHER ORDERED that the Securities and Exchange
Commission (“SEC”) shall file any responsive memorandum and any
supporting papers by Monday, November 25 at 12:00 p.m. ‘The SEC
shall provide this Court with two (2) courtesy copies of these
papers by Monday, November 25 at 3:00 p.m.

IT IS FURTHER ORDERED that a conference is scheduled for
Tuesday, November 26 at 11:00 a.m. in Courtroom 18B of the

United States Courthouse, 500 Pearl Street, New York, New York.

50 ORDERED:

Dated: New York, New York
November 21, 2019

feoui, (Ne

DENISE COTE
United States District Judge

 
